The definition of "possession" to be applied by the Ohio State Racing Commission is contained in Ohio Adm. Code 3769-1-40 set forth above. The definition indicates that a racing professional is conclusively presumed to be in possession of items found in any sort of vehicle which the individual owns, uses or has "access to." The definition includes no requirement that the racing professional know that an item is present in or has been placed in a vehicle he or she owns or uses. The definition does not include a requirement that the professional be reckless or negligent in failing to ascertain that an item is in such a vehicle. The definition simply indicates that one possesses the item if it is found in a vehicle one uses, regardless of fault.
Haehn was accused of violating Ohio Adm. Code 3769-8-07, which reads:
"(A) No person shall have in his possession on the premises of a permit holder any drugs, chemicals which may be used as stimulants, hypodermic syringes or hypodermic needles or any other instrument which may be used for injection, or batteries or any other electrical or mechanical instrument which may be used to affect the speed or actions of a horse. Any offending party may be ruled off. This rule shall not be construed to apply to a veterinary surgeon licensed by the commission.
"(B) No veterinarian shall leave a container of any prohibited drug on the premises of a permit holder nor shall he leave or dispose of hypodermic syringes or hypodermic needles or any other instrument which may be used for injection on the premises of the permit holder whether used or unused.
"Any violation of this rule shall be subject to the penalties as outlined in rule 3769-8-99 of the Administrative Code."
Again, if a vehicle a racing professional owns, uses or has "access to" is parked at a race track and someone places a prohibited item in the vehicle, the racing professional can be penalized — whether the professional knows the item is present or not. In a worst case scenario, someone who has a grudge against a specific racing professional could throw a hypodermic needle into the back of a truck owned or used by the professional and then call the track steward to report a violation of Ohio Adm. Code 3769-8-07. The protests of the racing professional would be for naught, since under the definition of "possession," he or she would have violated Ohio Adm. Code3769-8-07.
The testimony in Haehn's case indicates that he had loaned his truck to his brother for a period of time. During that period of time, Haehn's brother purchased the items found in the truck and placed them out of sight behind a seat in the truck. When asked for permission to search his truck, Haehn freely consented. When the items were found and presented to Haehn, he denied *Page 215 
knowledge of and ownership of the items. Haehn's brother was then questioned immediately and acknowledged his ownership of the items. Sales receipts for some of the items substantiated the brother's claim. As a result, the hearing officer who received evidence on the alleged violations indicated that the brother owned the items, yet found Haehn to have been in possession of them. Therefore, Haehn had his livelihood removed from him for a year and suffered a $1,000 fine, despite the fact that no evidence indicated that he owned the items or knew they had been placed in his truck.
While I share with the other members of this court the desire that the horse-racing industry be conducted in accordance with the highest possible ethical standards, I do not believe that the integrity of the racing industry is furthered by allowing the Ohio State Racing Commission to suspend someone's license for a year under circumstances where no mental culpability has yet been found.
What to me is a more reasonable approach is to engraft on Ohio Adm. Code 3769-8-07 a requirement that the racing professional have been reckless in his or her possession of the prohibited items. Having engrafted that culpable mental state, I would remand this case to the commission for further proceedings to determine if Haehn was reckless in failing to ascertain that he had brought prohibited items onto the track premises. If he is found to have been reckless, an appropriate penalty should be assessed. If he is not found to have been reckless, then no penalty should be attached.
I choose "recklessness" for the applicable culpable mental state because a mental state of "knowingly" would be too easy to avoid by simple denial of knowledge by the professional. Using "recklessness" more clearly allows a penalty to be assessed where a racing professional should have known that he or she was bringing to a race track items which could be used to fix a race. Yet "recklessness" does not encourage imposing a penalty upon those who are not morally blameworthy.
As a result, I would sustain the second assignment of error and remand for further proceedings as indicated above. Since the court is not doing so, I dissent in the disposition of the second assignment of error.
As to our disposition of the first and third assignments of error, I fully concur. *Page 216